Title: To James Madison from James Monroe, 8 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington July 8. 1816

The business with Mr Bagot being suspended, & that with Algiers an acct of the Deys letter which I have sent first to New York, & in case of seizure there, to Mr Crowninshield for translation, & that with Russia in the same state, till I get an answer from Mr Ingersol, I shall take a trip for a few days to Loudoun, to look to my harvest, & to my health.
Mr Hughes has returnd.  His communication will be forwarded to day.  With great respect & esteem

Jas Monroe

